OPINION
LARSEN, Justice.
Appellant was convicted of criminal conspiracy and three counts of murder of the first degree in the Lebanon County Court of Common Pleas. Post-verdict motions were denied and this appeal follows.1
In this appeal, appellant raises the following issues, all of which are either without merit or are waived:
1) That the district magistrate erred when, during defense counsel’s cross-examination of Commonwealth witness Joseph Ziemba at appellant’s preliminary hearing, he (the district magistrate) did not allow defense counsel to ask several questions;
2) That the trial court erred in denying appellant’s motion to sequester the jury;
3) That the trial court erred in permitting Commonwealth witness Agnes Halgash to testify that she consented to taking a polygraph examination;
4) That the trial court erred in denying appellant’s pretrial application for a psychiatric examination of Commonwealth witness Joseph Ziemba;
5) That the trial court erred in denying his pretrial application for discovery and inspection;
6) That the trial court erred in failing to strike Commonwealth witness Dr. Halbert Fillinger’s answer to a hypothetical question that was propounded by the prosecutor;
*3127) That the trial court erred in permitting Dr. Halbert Fillinger to testify that skeleton number one’s cause of death was not “inconsistent” with manual strangulation;
8) That “the Commonwealth violated . . . [appellant’s] constitutional rights by failing to disclose bargains . [that the Commonwealth] may have made” with Commonwealth witnesses.
9) That the Northumberland County Court of Common Pleas erred in increasing the amount of appellant’s bail;
10) That the Northumberland County Court of Common Pleas erred in refusing appellant’s first motion for a change of venue;
11) That the trial court erred in not permitting defense counsel to cross-examine Commonwealth witness Joseph Ziemba concerning the facts surrounding his involuntary sexual deviate intercourse conviction;
12) That “the Commonwealth violated . . . [appellant’s] constitutional right by failing to dispose of criminal charges pending” against Commonwealth witnesses Michael Lehman and Albert Patti prior to appellant’s trial; and
13) “That the Commonwealth violated . . . [his] constitutional rights by refusing to disclose evidence presumably exculpatory” to appellant. [Emphasis provided].
Judgments of sentence affirmed.
MANDERINO, J., filed a dissenting opinion.

. In response to the dissenting opinion, the error is harmless beyond a reasonable doubt. Commonwealth v. Story, 476 Pa. 391, 383 A.2d 155 (1978).